DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-4 in the reply filed on 1 February 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0177459 to Sato et al. (Sato).
As to claims 1 and 4, Sato teaches an organic hydride production apparatus (10) comprising an electrolyte membrane (110) having proton conductivity; a cathode (120), provided on one side of the electrolyte membrane (110), the cathode comprising a cathode catalyst layer (122); a cathode chamber (space formed between the separator (150) and the electrolyte membrane (110)) that houses the (130), provided opposite to the one side of the electrolyte membrane (110), the anode comprising an anode catalyst layer (136); an anode chamber (space formed between the separator (162) and membrane (110)) that houses the anode catalyst (136) and an anolyte.  Sato further teaches that the anolyte comprises a water humidified gas, and thus inherently that there must by a unit wherein gas is humidified, thus a gas introduction unit that introduces into the water part of the anolyte at a predetermined position a predetermined gas (Paragraphs 0011, 0025, 0050 and 0054; Figures 1 and 3).  Sato specifically teaches that the apparatus is arranged to supply an organic hydrogenation target substance, for example, toluene, to the cathode and to hydrogenate the hydrogenation target substance at the cathode catalyst layer using protons to produce an organic hydride and to supply the anolyte to the anode and to oxidize the water in the anolyte at the anode catalyst layer to produce protons (Paragraph 0055-0058).  Sato further teaches that the membrane comprises, for example, Nafion (Paragraph 0031) and that the gas comprises air (Paragraph 0054), the same as in the present disclosure, and thus Sato further teaches an apparatus that is capable of operating to perform the functional language of “remove at least one of the hydrogenation target substance and the organic hydride that have passed through the electrolyte membrane and been mixed into the anolyte by promoting gasification of the at least one of the hydrogenation target substance and the organic hydride through introduction o the predetermined gas at the predetermined position” (MPEP 2114).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of US Patent Application Publication No. 2018/0202056 to Park et al. (Park).
As to claims 2 and 3, Sato teaches the apparatus of claim 1.  Sato further teaches that the apparatus comprises an anolyte storage tank (40) that stores the anolyte and a circulation passage that connects (40) and the anode (130) (Paragraph 0024; Figure 1).  However, Sato is silent as to specifically where in the apparatus the gas is humidified.  However, Park also discusses the humidification of a gaseous stream for electrolytic reaction and teaches that an effective location is within a circulation passage (Claim 14, Figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to place the gas introduction unit, the place where gas and water are mixed, into the circulation passage of Sato with the reasonable expectation of effectively humidifying the gas as taught by Park.  Thus directly suppling air in the circulation passage and at least indirectly supplying air to the anolyte in the anode chamber.  

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US Patent Application Publication No. 2016/0281246 to Lilga et al. (Lilga).
As to claims 1-4, Sato teaches an organic hydride production apparatus (10) comprising an electrolyte membrane (110) having proton conductivity; a cathode (120), provided on one side of the electrolyte membrane (110), the cathode comprising a cathode catalyst layer (122); a cathode chamber (space formed between the separator (150) and the electrolyte membrane (110)) that houses the cathode catalyst layer; an anode (130), provided opposite to the one side of the electrolyte membrane (110), the anode comprising an anode catalyst layer (136); an anode chamber (space formed between the separator (162) and membrane (110)) that houses the anode catalyst (136) and an anolyte comprising water; and an anolyte storage tank (40) that stores the anolyte and a circulation passage that connects the anolyte storage tank (40) and the anode (130) (Paragraphs 0011, 0024, 0025, 0050 and 0054; Figures 1 and 3).  However, Sato fails to further teach that the apparatus comprises a gas introduction unit for introducing gas into the anolyte in the anode chamber.  
However, Lilga also teaches electrolytic hydrogenation reactions and teaches that pressure control in the anode chamber can be achieved via supplying argon gas to the anode chamber (Paragraphs 0006 and 0048).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add an argon gas supply to the anode chamber of Sato in order to allow for anode chamber pressure control as taught by Lilga.  Thus a gas introduction unit for introducing into the anolyte at a predetermined position a predetermined gas comprising argon.  
Sato specifically teaches that the apparatus is arranged to supply an organic hydrogenation target substance, for example, toluene, to the cathode and to hydrogenate the hydrogenation target (Paragraph 0055-0058).  Sato further teaches that the membrane comprises, for example, Nafion (Paragraph 0031) and Lilga further teaches that the gas comprises argon (Paragraph 0048), the same as in the present disclosure, and thus the combination further teaches an apparatus that is capable of operating to perform the functional language of “remove at least one of the hydrogenation target substance and the organic hydride that have passed through the electrolyte membrane and been mixed into the anolyte by promoting gasification of the at least one of the hydrogenation target substance and the organic hydride through introduction o the predetermined gas at the predetermined position” (MPEP 2114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CIEL P Contreras/Primary Examiner, Art Unit 1794